Appeal by the defendant from a judgment of conviction of assault in the second degree. It is claimed that on July 11, 1940, in the city of Albany, *931that the defendant assaulted Jennie Briggs by striking her, kicking her and by burning her with cigarettes. He admits being with her at the place where the assault is said to have occurred and to have taken her to some rooms which he maintained in Pine street. The doctor who examined her shortly afterwards told about her physical condition. The jury saw the witnesses and heard their stories and found a verdict of guilty against the defendant. The evidence fully supports the judgment of conviction and the judgment appealed from should be affirmed. Judgment of conviction appealed from unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.